Citation Nr: 1638367	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  06-22 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2011, the Board denied entitlement to service connection for a left knee disability.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In February 2013, the Court issued a Memorandum Decision that set aside the Board's July 2011 decision and remanded the matter for further proceedings consistent with the Court's decision.

This matter was most recently before the Board in February 2014, when it was remanded for further development.

The Veteran appeared at a hearing before the undersigned in August 2008.  A transcript of the hearing is of record.


FINDINGS OF FACT

The Veteran's current left knee disability is the result of an injury during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran claims he injured his left knee in an in-service accident in November 1964.  Service treatment records show the Veteran "caught his left thigh against drum and LARC."  A physical examination revealed a bruise and skin that was "barely broken."  The Veteran was given Darvon and placed on light duty.  In February 1965, he was treated for left hip pain.  The clinician noted that the Veteran "hurt same November 1964."  A physical examination revealed tenderness along the superior iliac crest, but was otherwise negative.  X rays of the left hip and pelvis were also negative.  In July 2011, the Board, after considering the Veteran's testimony regarding inaccuracies in his service treatment records with respect to the fullness of the in-service injury, determined the record did not establish an in-service injury to the left knee.

In February 2013, the Court considered the Board's analysis of the record and determined the Board provided an inadequate statement of reasons and bases for its factual finding regarding the lack of an in-service injury to the left knee.  After noting the absence of contemporaneous medical evidence in service treatment records cannot be the sole basis for determining lay evidence regarding an in-service injury lacks credibility, the Court analyzed the seven reasons provided by the Board in its determination that the record did not establish an in-service injury to the left knee and ultimately concluded the Board's analysis was flawed due to perceived ambiguities in the record.  The Court further cautioned the Board not to make an impermissible medical determination with regard to whether a left knee injury occurred during service, citing Quinn v Shinseki, 22 Vet. App. 390, 395 (2009) (indicating the Court may provide guidance on additional issues to ensure a proper decision on remand).

Pursuant to the Court's guidance, the Board has attempted to obtain an adequate VA medical opinion addressing the Veteran's service connection claim.  These efforts have proven difficult as VA examiners in August 2012 and April 2014 focused on the affirmative notations regarding a left hip/thigh injury and the corresponding lack of notation of a left knee injury in service treatment records as the primary basis for their negative opinions, which the Court has determined is not an adequate basis for finding a lack of an in-service left knee injury.  As such, the only opinion addressing the Veteran's lay assertions regarding a left knee injury in service is the opinion of the Veteran's treating physician, D.L., M.D., who has not reviewed the Veteran's service treatment records.  Nevertheless, the Court's guidance clearly indicates the information contained in the service treatment records regarding the left hip/thigh injury is essentially immaterial with respect to whether a left knee injury was incurred in same incident in service as reported by the Veteran.  As such, the Board finds the opinion of the Veteran's treating physician, D.L., M.D., sufficient to support the Veteran's left knee service connection claim.

The Board notes the April 2014 VA examiner explained the opinion of D.L., M.D., should be afforded limited probative value because treatment notes from D.L., M.D., on August 14, 1998 were silent for left knee problems with a normal examination, as evidenced by the statement "negative joint swelling or tenderness; good ROM" included in the treatment note.  The assessment section of this treatment note, however, indicates a diagnosis of mild degenerative joint disease.  An intake noted prepared by D.L., M.D., on the same day, August 14, 1998, included in another file in VBMS specifically indicates the Veteran had degenerative joint disease affecting the left lower extremity.  Thus, the Board finds the opinion of D.L., M.D., is not inconsistent with the Veteran's treatment records as put forth by the April 2014 VA examiner.  As such, the Board affords it full evidentiary weight.  Thus, there is expert medical evidence linking the Veteran's current left knee disability to the reported in-service left knee injury.  Giving the benefit of the doubt to the Veteran, the Board finds service connection for a left knee disability is warranted.


ORDER

Entitlement to service connection for a left knee disability is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


